Citation Nr: 0101241	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for arthritis of the 
hips.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  He was a prisoner of war (POW) of the German 
government from July 1943 and April 1945.

This appeal arises from a July 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied, in 
pertinent part, service connection for peripheral neuropathy 
of the lower extremities, coronary artery disease, and 
arthritis of the hips.  The matter must be remanded to the RO 
for readjudication for the following reasons.

The issues of service connection for peripheral neuropathy of 
the lower extremities, coronary artery disease, and arthritis 
of the hips must be readjudicated by the RO in light of a 
change in the law.  The RO denied these claims as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes in the law enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate these claims on the merits.

In addition, in its July 1999 rating decision, the RO 
indicated that service connection may be warranted on a 
presumptive basis for coronary artery disease or arthritis of 
the hips if either of those conditions had become manifest to 
at least a 10 percent degree within one year after the 
veteran's separation from active service.  However, the RO 
did not consider whether the veteran's arthritis of the hips 
or his coronary artery disease might be subject to the 
criteria set forth for service connection on a presumptive 
basis for certain conditions based on the veteran's POW 
status.  Under 38 U.S.C.A. § 1112(b) (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.309(c) (2000), certain conditions are 
eligible for service connection on a presumptive basis if 
they become manifest to a 10 percent degree or more after a 
veteran's separation from active service.  There are no time 
limit restrictions under 38 U.S.C.A. § 1112(b) or 38 C.F.R. 
§ 3.309(c); the only requirement is that the condition 
becomes manifest to at least a compensable degree at some 
time after active duty.

Two of the conditions for which presumptive service 
connection is available under 38 U.S.C.A. § 1112(b) and 
38 C.F.R. § 3.309(c) are post-traumatic osteoarthritis and 
beriberi, including beriberi heart disease, which includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  

On VA examination in April 1999, the veteran's x-rays 
revealed degenerative changes about the hips.  Additionally, 
he was found to have coronary artery disease, status post 
coronary artery bypass graft surgery, but with no signs of 
residual ischemia.  

On remand, the RO should request that the veteran be examined 
with regard to his arthritis of the hips and coronary artery 
disease.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  The examining physician 
should describe the veteran's arthritis and indicate whether 
it is of post-traumatic origin or degenerative origin.  The 
examining physician should also assess the veteran's 
cardiological status and indicate whether he suffers from 
ischemic heart disease.

Finally, the claims file also shows that the veteran has 
received private treatment for his heart disease.  He 
underwent coronary artery bypass graft surgery at Tampa 
General Hospital in 1999, but these records have not been 
obtained.  The record also reflects that the veteran receives 
treatment from VA.  Accordingly, the RO should attempt to 
obtain these records.  

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  Ask the veteran to specify where he 
has received treatment for a hip disorder 
and cardiovascular disease since his 
separation from service, then obtain 
complete clinical records of all such 
treatment from the identified sources. 
The Board is particularly interested in 
treatment received at any VA facilities 
and at Tampa General Hospital.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder, including 
this remand.  The examiner should 
indicate in the report that the claims 
file was reviewed. 

The examiner should describe the 
veteran's arthritis of the hips and 
indicate whether it is of traumatic 
origin or degenerative origin.  If a 
diagnosis of traumatic arthritis is 
warranted, the examiner should describe 
in detail all symptomatology associated 
with this disability.

The examiner should also state whether it 
is at least as likely as not that any 
current arthritis of the hips had its 
onset during service and/or is related to 
an in-service disease or injury, 
including the veteran's internment as a 
POW?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Schedule the veteran for a VA 
cardiovascular examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed. 

The examiner should assess the veteran's 
cardiological status and indicate whether 
or not he suffers from beriberi heart 
disease, including ischemic heart 
disease.  If a diagnosis of beriberi or 
ischemic heart disease is warranted, the 
examiner should describe in detail all 
symptomatology associated with this 
disability.

The examiner should also state whether it 
is at least as likely as not that any 
current cardiovascular disease had its 
onset during service and/or is related to 
an in-service disease or injury, 
including the veteran's internment as a 
POW?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. 

6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


